                       4:15-cv-04028-JES-JEH # 114            Page 1 of 4
                                                                                                     E-FILED
                                                                   Thursday, 08 August, 2019 04:24:45 PM
                                                                             Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                             ROCK ISLAND DIVISION

ANDREA FAVELA,                               )
                                             )
                      Plaintiff,             )
vs.                                          )
                                             )       No. 15 cv 4028
JEFFREY BOYD, et. al                         )
                                             )
                      Defendants.            )


                           NOTICE OF POTENTIAL CONFLICT

       NOW COMES Defense Counsel for Defendants Sheriff of Rock Island County and Rock

Island County, the Rock Island County State’s Attorney’s Office by and through Assistant

State’s Attorneys Kathy L. Swett and Patricia Castro and gives this Court notice of a potential

conflict of interest in their continued representation of Defendants Sheriff of Rock Island County

and Rock Island County;

       1. The Rock Island County State’s Attorney’s Office has represented Defendants Sheriff

           of Rock Island County and Rock Island County since this case’s inception in 2015.

       2. On July 1, 2019 Attorney Dora Villarreal was sworn in as the Interim State’s

           Attorney of Rock Island County to fill the remainder of the term of former State’s

           Attorney John L. McGehee who was sworn in as a Circuit Court Judge on May 2,

           2019.

       3. Dora Villarreal represented Jeff Boyd as his criminal defense attorney in 2014 CM

           1161 in which Defendant Boyd entered an Alford plea of guilty for attempted official

           misconduct.




                                                 1
                 4:15-cv-04028-JES-JEH # 114           Page 2 of 4




4. That plea and the underlying facts of the criminal investigation conducted by Illinois

   State Police have been utilized as evidence and used for argument by all Parties in the

   present Civil action before this Court.

5. Defendants Sheriff and County have taken an adverse position to Mr. Boyd in this

   litigation.

6. Pursuant to Illinois Rule of Professional Conduct 1.9(a) a lawyer who has formerly

   represented a client in a matter shall not thereafter represent another person in the

   same or a substantially related matter in which that person’s interests are materially

   adverse to the interests of the former client unless the former client gives informed

   consent.

7. Pursuant to Illinois Rule of Professional Conduct 1.9(b) a lawyer shall not knowingly

   represent a person in the same or a substantially related matter in which a firm with

   which the lawyer formerly was associated had previously represented a client (1)

   whose interests are materially adverse to that person; and (2) about whom the lawyer

   had acquired information protected by Rules 1.6 and 1.9(c) that is material to the

   matter; unless the former client gives informed consent.

8. Pursuant to Illinois Rule of Professional Conduct 1.9(c) a lawyer who has formerly

   represented a client in a matter or whose present or former firm has formerly

   represented a client in a matter shall not thereafter: (1) use information relating to the

   representation to the disadvantage of the former client except as these Rules would

   permit or require with respect to a client, or when the information has become

   generally known; or (2) reveal information relating to the representation except as

   these Rules would permit or require with respect to a client.



                                         2
                        4:15-cv-04028-JES-JEH # 114                Page 3 of 4




       9. Comment [2] to Rule 1.9 states, “When a lawyer has been directly involved in a

           specific transaction, subsequent representation of other clients with materially adverse

           interests in that transaction clearly is prohibited.”

       10. Comment [3] defines matters as “substantially related” if they involve the same

           transaction or legal dispute or if there otherwise is a substantial risk that confidential

           factual information as would normally have been obtained in the prior representation

           would materially advance the client’s position in the subsequent matter.

       11. Pursuant to 55 ILCS 5/3-9005(a)(4) it is the duty of the State’s Attorney to defend all

           actions and proceedings brought against his county or against any county or State

           officer, in his official capacity, within his county.

       12. The State’s Attorney through Assistant State’s Attorneys Swett and Castro has been

           defending the County and Office of the Sheriff.

       13. The current State’s Attorney, through her representation of Mr. Boyd in his criminal

           matter, which had the same underlying facts, evidence, and in which the current

           Plaintiff was the victim has knowledge that could not have otherwise been obtained

           and was directly involved in a matter in which the clients she now represents pursuant

           to statute have taken an adverse position to her prior client.

       14. Continued representation of Defendants Sheriff and County by the State’s Attorney’s

           Office violates Illinois ethical rules without Defendant Boyd giving informed

           consent.

       WHEREFORE, In the event the State’s Attorney’s Office is conflicted out of

representation of Defendants Sheriff and County, Counsel respectfully request adequate time for




                                                  3
                        4:15-cv-04028-JES-JEH # 114           Page 4 of 4




substitute counsel to be obtained and for them to have time to prepare and present their

availability for any pending trial.



                                                     Sheriff of Rock Island County and
                                                     Rock Island County, Defendants.

                                                     By: /s/ Kathy L. Swett
                                                     California Bar #278531
                                                     Illinois Bar# 6316491
                                                     /s/ Patricia Castro
                                                     Illinois Bar # 6242650
                                                     Assistant State’s Attorneys
                                                     Attorneys for Defendants
                                                     State’s Attorney’s Office
                                                     1317 3rd Ave., 2nd Floor
                                                     Rock Island, IL 61201
                                                     Phone: (309) 558-3219
                                                     Fax: (309) 786-5052
                                                     Email: swettk@co.rock-island.il.us



                                      PROOF OF SERVICE

         I hereby certify that on August 8, 2019, I electronically filed the foregoing document
using the CM/ECF system, which will send notification of such filing to all parties and I hereby
certify that I have mailed by U.S. Postal Service the document to the following non-CM/ECF
Participants:

Jeffrey Boyd
2516 35th St.
Rock Island, IL 61201

                                                     /s/Kathy L. Swett




                                                4
